Citation Nr: 1218755	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include major depression and major depressive disorder.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981 and from September 1981 to September 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision in which the RO denied the Veteran's request to reopen a claim for service connection for PTSD.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

The Board notes that while the Veteran previously was represented by the North Carolina Division of Veterans Affairs (NCDVA), in March 2010 before certification of the appeal to the Board, the NCDVA revoked its power of attorney, explaining the basis for the decision by way of a March 2009 letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board recognizes the Veteran as proceeding pro se in this appeal.

In May 2010, the Board reopened the claim for service connection for PTSD and remanded the claim, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In October 2011, the Board denied the claim for service connection for PTSD.  The Veteran appealed the October 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court granted the Appellee's February 2012 Motion for Remand (motion), vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Appellee's motion.

As noted in the October 2011 decision, the Board adjudicated the matter on appeal as service connection for PTSD.  However, as pointed out by the Appellee in the Motion for Remand, medical evidence reflects psychiatric diagnoses other than PTSD, to include major depression and major depressive disorder, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  Thus, consistent with Clemons, the Appellee's Motion for Remand, and the current record, the Board has recharacterized the appeal as encompassing both matters set forth on the title page. 

The Board's decision addressing the claim for PTSD is set forth below.  The issue of entitlement to service connection for psychiatric disability other than PTSD, to include major depression and major depressive disorder, is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC, for further action.   VA will notify the Veteran when further action, on his part, is required. 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided  have been accomplished. 

2.  The Veteran did not engage in combat with the enemy and has not alleged an in-service stressor related to fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of his service.

3.  The only claimed in-service stressor for which there is corroborating evidence is a January [redacted], 1983, automobile accident.

4.  While the record reflects diagnoses of PTSD, the competent, persuasive opinion evidence indicates that there is not likely a medical relationship between the Veteran's current PTSD and the January [redacted], 1983, automobile accident.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in November 2007 and January 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; the November 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2007 and January 2008 letters, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent objective evidence associated with the claims file consists of service, VA, and private treatment records; service personnel records; a letter from the Veteran's private physician; the reports of June 2003, July 2003, and October 2010 VA examinations; and a June 2011 VA addendum opinion.  The October 2010 VA examination and June 2011 addendum opinion as well as ongoing private treatment records were provided as requested by the Board in its May 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his former representative on his behalf, articles regarding the carrier on which the Veteran served, and a report from the Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Service Records Research Center (JSRRC)).

The Board also finds that no additional RO action to further develop the record in connection with this claim is required.  In this regard, as is discussed below, following the Veteran's October 2007 claim to reopen his previously denied claim for service connection, the RO again attempted to verify the occurrence of the Veteran's claimed in-service stressors.  In February 2008, the RO JSSRC coordinator issued a memorandum making a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  It was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records, as the Veteran failed to provide the names of the casualties and the units to which the casualties were assigned for the claimed incidents.  It was also noted that a follow up letter was sent to the Veteran (in January 2008) in accordance with 21-1MR Part IV subpart ii, chapter 1, Section D, 15n, and that the Veteran responded (in February 2008) by stating that he had already sent in the information requested. 

The Board also notes that in December 2008, the Veteran told a private psychiatrist that he had an administrative hearing before the Social Security Administration (SSA) in January [2009], and in March 2009 he stated that he "got Social Security."  In addition, during an October 2010 VA PTSD examination, the Veteran indicated that he was receiving SSA disability benefits for PTSD and depression.  When the record suggests that SSA may have records pertinent to the appellant's claim, but which have not been obtained, either a remand is required to obtain the records, or a non-conclusory explanation needs to be provided as to why the SSA records would have no reasonable possibility of substantiating the claim.  See 38 U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1) (West 2002).

The outcome of the present case before VA turns on whether there is a medical relationship between the Veteran's current PTSD and the only claimed in-service stressor for which there is corroborating evidence, which is a January 1983 automobile accident.  Since filing his original claim for service connection for PTSD in January 2003, the only treatment for PTSD that the Veteran has identified is a brief, voluntary hospitalization at the Durham VA Medical Center (VAMC) in October 2002 and an initial psychiatric evaluation in June 2006 by a private psychiatrist, Dr. H., with follow-up care every two to three months thereafter.  The VA claims file already contains mental health treatment records pertaining to PTSD and depression from the Durham VAMC dated from October 2002 to March 2003 and private treatment records from Dr. H. dated from June 2006 to September 2010.

Accordingly, the Board finds that the favorable decision to grant SSA disability benefits, which apparently occurred sometime between January and March 2009, would be based on the same records that are already in the claims file.  Moreover, any isolated SSA examination that may have occurred for the purpose of establishing SSA disability status would only serve to corroborate the diagnosis of PTSD or depression; however, the existence of diagnosed PTSD or depression is not in question.  Rather, this matter turns on whether the Veteran's PTSD is medically related to a January 1983 automobile accident.  There has been no argument that the SSA records would contain anything pertinent to that matter that is not already of record, as to require that additional adjudication resources be expended to obtain these records.  See 38 U.S.C.A. § 5103A(b), (c); Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Therefore, the Board finds that the SSA records would have no reasonable possibility of substantiating the claim.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter  herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Background

In a statement submitted with his original claim for service connection in January 2003, the Veteran asserted that he participated in Operation Evening Light, a rescue attempt of American hostages in Iran on April 24, 1980, and that he served in the Persian Gulf for 144 days from January to May 1980.

The Veteran's service records reflect that during his period of service from January 1977 to January 1981, he had over three years and seven months of sea service, but no foreign service, and that from January 1979 to January 1981, he served on the USS NIMITZ.  These records indicate that the Veteran had a military specialty of aviation boatswain's mate, handling.  Such records further reflect that, during his period of service from September 1981 to September 1983, the Veteran had no sea service or foreign service.

Service treatment records reflect no findings pertinent to, or complaints of, any psychiatric problems.  In a report of medical history in September 1981, the Veteran asserted that he had never had frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  The report of the Veteran's August 1983 examination for separation from service indicates a normal psychiatric evaluation, and no psychiatric problems were noted. 

A December 1984 "Report of Accidental Injury" indicates that the Veteran was involved in an automobile accident on January [redacted], 1983, when a deer ran in the path of his Jeep, and he tried to avoid hitting it and turned the Jeep over.  The Veteran reported that three front teeth were broken in the accident, for which he received dental work from February 1983 to August 1983.  The report indicates that there were no other drivers or passengers involved in the accident.  Service dental records confirm that he was in a January 1983 automobile accident and that he fractured three teeth and received three sutures for a lacerated lower lip.  Service treatment records reflect no further complaints of, or treatment for, any problems related to the January [redacted], 1983, automobile accident.

The earliest medical evidence of any PTSD is VA records of hospitalization and follow-up treatment dated in October 2002.  These records reflect that the Veteran admitted himself voluntarily with the chief complaint of hearing voices and insomnia.  He reported feeling increasingly depressed over the past 6 to 12 months, and reported irritability, hopelessness, and problems concentrating and sleeping.  He reported serving as a fireman on an aircraft carrier, where he observed plane crashes, and where his ship was fired on close to Iran.  He claimed that he was not wounded himself, but that many of his friends were, and he reported nightmares about plane crashes and people burning.  The diagnoses were PTSD, major depressive disorder, and cannabis abuse.  During his hospital treatment, the Veteran reported that he had worked on the NIMITZ carrier and that people died "every day" there.  He stated that he worked as a yellow shirt, but also had done fire and landing duty.  He stated that he had to clean up body parts with a dust broom, and that they were just "dust and bones" swept into a body bag off the deck. 

The record reflects VA outpatient treatment for PTSD from January 2003 to March 2003. 

The report of a June 2003 VA examination reflects that the Veteran reported difficulty falling asleep, nightmares three times a week, flashbacks twice a week, and intrusive thoughts.  The Veteran reported smelling burned, dead bodies in service.  He stated that he worked the flight deck several times and that between January and March 1980 there were crashes where planes blew up, sometimes taking off and sometimes landing.  He stated that they lost quite a few planes and crews during his period of service, and that he was on the fire crew and was close to these alleged incidents.  The VA examiner reviewed the October 2002 VA hospitalization records and stated that the Veteran endorsed every single episode for PTSD, but that the diagnosis was deferred in view of the Veteran's rather vague presentation and variety of diagnoses he had had in the past. 

The report of a July 2003 VA examination indicates that the Veteran reported being a fireman on the NIMITZ, being stationed off the coast of Iran for 144 days in 1980 during the US hostage crisis, and serving as a fireman from 1981 to 1983.  He reported that as a fireman, he fought fires, responded to other accidents, and tried to rescue sailors and airmen and save lives.  He reported that he fought at least one fire a week while at sea and stateside, and witnessed more than 10 crashes of naval aircraft.  According to the Veteran, the fires he fought involved explosions and wreckage, pilots severely burned, sometimes beyond recognition, and other accidents in which sailors and pilots were hurt or killed.  He also described having witnessed upwards of 50 sailors and airmen hurt and killed during his naval service, and witnessing a sailor "cut in two" and killed by one of the rescue cords when it snapped.

The Veteran also reported that following his discharge in 1983, he began having nightmares two to three times a week about crashes, accidents, sailors, pilots, and hearing screams for help.  He described waking up scared and with the sheets soaked with sweat.  The Veteran also reported that his most salient current problems, which dated back to his discharge in 1983, included weekly nightmares about crashes, fires, injuries, and deaths he witnessed in service, that he saw these fires, and crashes, people burned or traumatically inured, and also heard screams.  He also reported intrusive memories and thoughts about fires and crashes a few times a week, and that these memories at times made him feel like he was back there at the fire and crash, reliving the sights, noises, including screams for help, and smells, including gas and fire victims.  He described avoiding reminders of his fireman duties in service.  Psychometric testing appeared to be valid and characterized by a symptom profile consistent with his self-report of significant PTSD, and that test results were consistent with a diagnosis of PTSD.  The diagnosis was PTSD.

An on-line article regarding Operation Evening Light, printed in May 2003, indicates that on April 24, 1980, eight ships took off from the flight deck of the NIMITZ for a secret place in Iran.  The article states that on April 25, 1980, the mission was aborted at the desert refueling site, that, subsequently, one of the helicopters collided with an aircraft resulting in the loss of eight lives, and all other personnel were evacuated.

An on-line ship history of the USS NIMITZ, printed in August 2003, indicates that during the NIMITZ's third cruise to the Mediterranean, beginning in September 1979, it was dispatched to strengthen the U.S. Naval presence in the Indian Ocean area, as tension heightened over Iran taking 52 American diplomats hostage.  It also states that, four months later, Operation Evening Light was launched from the NIMITZ in an attempt to rescue the hostages, but was aborted in the Iranian Desert when a number of the operation helicopters fell below the minimum needed to transport the attack force and hostages out of Iran.  It was noted that the ship operated 144 continuous days at sea, and that NIMITZ's homecoming was on May 26, 1980.  The article also noted that on May 25, 1981, an EA-6B Prowler crash-landed on the flight deck, killing 14 crewmen and injuring 45 others. 

A memorandum dated in May 2004 regarding attempts to verify the Veteran's claimed stressors was submitted from the VA CURR coordinator.  The memorandum indicates that the Veteran served aboard the USS NIMITZ from 1977 to 1981, that claimed stressors occurred during a tour from September 1979 to May 1980, that such stressors included the alleged witnessing of several aircraft crashes, and that the Veteran specifically mentioned January to May 1980 as the period during which the stressors occurred.  The memorandum reflects that available records, including Department of Defense records, failed to identify any casualties among the crew of the NIMITZ or from the crew of the Carrier Air Wing EIGHT, which was aboard NIMITZ during this period.  It also stated that a search of peacetime Navy airmen casualties failed to identify any deaths outside of the US during this time frame and that there was no evidence of Marine Corps aircraft aboard the NIMITZ during the referenced time period. 

Attached to the memorandum were articles indicating that on May 25, 1981, an EA-6B Prowler crash-landed on the flight deck of the NIMITZ, killing 14 crewmen and injuring 45 others, and that the carrier returned to port to repair damaged catapults and returned to sea less than 48 hour later to complete its training schedule.

In a June 2004 written statement, the Veteran asserted that while stationed at Souda Bay, Crete, Greece, he was assigned to salvage a crashed Greek A-7, where the pilot had been killed while coming in for a landing.  He also stated that during his service in the Persian Gulf during Operation Evening Light, there were several incidents where people were injured or killed, such as going overboard; and that they had had several fires on the NIMITZ where people were hurt or burned.  He also asserted that on January [redacted], 1983, he was injured in a Jeep accident.

In October 2004, CURR responded that it had reviewed the 1980 command history submitted by the USS NIMITZ, that the history revealed that the NIMITZ served as the launching platform to the attempted rescue mission of 53 hostages in Iran, that on May 26, 1980, the NIMITZ returned to Norfolk, Virginia, and that overall it spent 144 days at sea.  It was noted that the history was brief and did not mention any aircraft accidents or deaths, and that, in order to conduct further research regarding aircraft crashes and deaths aboard the NIMITZ, the Veteran was to provide more specific information.

The Veteran submitted a June 2006 letter from Dr. H., a private psychiatrist, addressed to Mr. I. B. from Veterans for Benefit Justice, Inc., which is a non-VA accredited organization.  Dr. H. assessed a $124 fee for the evaluation.  The letter indicates that Dr. H. examined the Veteran in June 2006 and diagnosed PTSD, stating that it was service connected.  The letter reflects that the Veteran gave a history of serving in Iran during the hostage situation in 1980 as an aviation boatswain mate, and, while serving, seeing a soldier's head severed on the flight deck, witnessing people getting burned, and seeing numerous injuries on the flight deck.  He also reported being in a Jeep accident involving a deer and having some of his teeth knocked out.  The Veteran further reported having nightmares since 1984 or 1985 at least two to three times a week, awaking in a panic and sweats, and having flashbacks two to three times a week.  He also reported hearing his name called two to five times a week, hearing noise in the house two to five times per week, seeing shadows move out of the corners of his eyes, feeling depressed 100 percent of the time, having crying spells 50 percent of the time, and feeling hopeless at times and suicidal occasionally. 

Additional private treatment records from Dr. H. dated from June 2006 to September 2010 indicate ongoing treatment for PTSD, which consisted of a patient assessment performed by a CNA (certified nursing assistant) that generally lasted for 10 minutes, and medication management and treatment planning by Dr. H.  In June 2006 during a new patient assessment, the Veteran stated that he had served in combat in Iran attempting to get hostages in 1980 as an aviation boatswain mate.  He reported the stressors of seeing people get burned on the flight deck, seeing a person get his head cut off on the flight deck, seeing other injuries on the flight deck, and seeing planes that came back from the hostage rescue full of bullet holes.  He also reported being involved in a deer/Jeep accident where his front teeth got knocked out.

In a November 2007 written statement, the Veteran asserted that he served in Iran during the hostage situation in 1980 as an aviation boatswain mate.  He stated that while serving, he saw a soldier's head severed on the flight deck, witnessed people getting burned, and saw numerous injuries on the flight deck.  He also asserted that he was in a Jeep accident in service and had some of his teeth knocked out. 

In a February 2008 memorandum, the RO JSSRC coordinator made a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  The memorandum indicates that the JSSRC coordinator determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of the Marine Corps or NARA records.  The memorandum further indicates that the Veteran had provided the stressors of seeing a pilot killed when he crashed onto the deck of the USS NIMITZ on April 24, 1980, seeing several fires and people hurt, burned, and killed.  It was noted that the Veteran failed to provide the names of the casualties, and the units the casualties were assigned to for the incidents.  It was also noted that a follow up letter was sent to the Veteran in accordance with 21-1MR Part IV subpart ii, chapter 1, Section D, 15n, and that the Veteran responded by stating he had already sent in the information requested.  The memorandum also indicates that stressors reported to medical examiners were the same unverifiable stressors.

In a June 2010 statement, the Veteran asserted that he served in Iran during the hostage situation in 1980 as an aviation boatswain mate, that he saw soldiers' heads severed on the flight deck, that he witnessed people getting burned and saw numerous injuries on the flight deck, and that he was in a Jeep accident involving a deer and ended up having some of his teeth knocked out.  He stated that he would never forget seeing heads severed and witnessing and smelling people getting burned. 

The report of an October 2010 VA examination indicates that the Veteran described being in a Jeep accident in January 1983, having his teeth knocked out, and hitting his head with loss of consciousness for a minute.  It was noted that the Veteran endorsed experiencing additional military stressors, but that the examiner attempted to focus the Veteran on symptoms related to the Jeep accident only.  It was further noted that, when asked about symptoms related to the accident, he endorsed that the preceding symptoms began shortly after the accident, were mild to moderate in severity, and occurred two to three times a week.  The Veteran was given psychometric testing, and his responses and scores were noted to be consistent with a diagnosis of PTSD.  The Veteran reported that at the time of the accident, he swerved to miss a deer and flipped the Jeep he was driving, and he reported being frightened for his own life and the life of the passenger in the vehicle.  The diagnoses were PTSD and major depressive disorder.  

The examiner stated that it was not clear, based on the Veteran's self report, the extent to which the Jeep accident contributed to his depressed mood.  The examiner commented that Axis I disorders were mutually aggravating and that, therefore, the examiner was unable to separate the relationship to each disorder without undue speculation.  It was noted that the Veteran reported his anxiety and intrusive thoughts about the Jeep accident caused him to make efforts to avoid thinking about the accident, such as attempting not to drive at night.  The examiner noted that the Veteran endorsed additional stressors during service, including witnessing plane crashes, as well as PTSD symptoms related to these additional stressors, such as hypervigilance and startle response, making a clear understanding of the relationship of his endorsed PTSD symptoms to the Jeep accident difficult. 

A June 2011 addendum opinion from the October 2010 VA examiner indicates that the claims file and available records were reviewed.  The examiner stated that as noted throughout the original report, the Veteran endorsed additional stressors during his military service, including witnessing plane crashes and seeing dead bodies.  The examiner stated that the Veteran additionally endorsed PTSD symptoms related to these additional stressors, such as hypervigilance and startle response, making a clear understanding of the relationship of his endorsed PTSD symptoms to the Jeep accident difficult.  However, the examiner noted, per the Veteran's Health Administration request, only the Jeep accident was to be considered for a possible PTSD diagnosis during this evaluation, and when asked about this particular stressor, the Veteran endorsed mild to moderate symptoms with mild impairment.  However, he also endorsed moderate to severe depression during the evaluation, and it was not clear, based on the Veteran's self report, the extent to which the primary stressor (the Jeep accident) contributed to his depressed mood.  The examiner noted that, in addition, a review of records indicated that the Veteran has often focused his PTSD stressor and subsequent symptoms on events that were unrelated to the Jeep accident.  The examiner stated that this did not preclude the Jeep accident from accounting for the reported anxiety symptoms, but that these discrepancies led the examiner to opine that the Jeep accident was less than likely the cause of the Veteran's reported symptoms.  The examiner concluded that given the discrepancies on various traumatic stressors and subsequent symptoms and impairment, it was less likely than not that the Veteran's symptoms were a result of that Jeep accident.

As noted in the Introduction, above, in March 2012, the Court granted the Appellee's February 2012 Motion for Remand, vacating the Board's October 2011 decision to the extent that denied entitlement to service connection for PTSD was denied.  In the Motion for Remand, counsel for the Secretary highlighted that the record reflected diagnoses of major depression and major depressive disorder in addition to PTSD, and directed the Board to consider and address the legal proposition outlined in Clemons (cited above). as it applies to the particular facts of this case.  Consistent with Apellee's Motion, the Court's decision in Clemons, and the Court's order, the Board has expanded the appeal, as reflected on the title page, and, as explained above.  Given the Court's vacate of the Board decision in its entirety, at this juncture, the Board will confine its discussion to the matter of service connection for PTSD, only. As noted above, the matter of service connection for psychiatric disability other than PTSD, to include major depression and major depressive disorder, is addressed in the  remand following the order.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under the legal authority in effect at the time the Veteran filed his claim, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD was typically dependent upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then the veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

The amended regulation, 38 C.F.R. § 3.304(f)(3), indicates that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of the amendment, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for PTSD must be denied.  While the record reflects current diagnoses of PTSD, it also reflects only one stressor with credible supporting evidence of its occurrence, and that such stressor is not medically-related to the current PTSD.

Initially, the Board notes that the record does not reflect that the Veteran engaged in combat with the enemy during his period of service, or that any alleged stressor related to fear of hostile military or terrorist activity is consistent with the places, types, and circumstances of his service.  The only assertions the Veteran has made regarding any encounter with a military foe or hostile unit or instrumentality were made during his period of VA hospitalization in October 2002, when he reported that his ship was fired on close to Iran, and that he was not wounded but many of his friends were, and in June 2006, when he stated that he had served in combat in Iran.  However, there is no evidence whatsoever to support these assertions by the Veteran, and the Veteran has otherwise never asserted experiencing any such encounter with a military foe or fear of hostile military activity; rather, he has generally related his PTSD to events involving injury or death unrelated to hostile military activity. 

As the Veteran did not engage in combat with the enemy, and he has not claimed an in-service stressor related to fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of his service, pursuant to the above-noted legal authority, there must be credible evidence that corroborates the occurrence of the Veteran's claimed stressors. 

The Veteran has claimed several in-service stressors at various times, many of which relate to his duties as an aviation boatswain's mate aboard the USS NIMITZ.  Such claimed stressors have included the following: witnessing plane crashes, explosions, fires and other accidents in which sailors and pilots were hurt, including being severely burned, or killed; witnessing people die "every day," as well as seeing and smelling burned bodies; cleaning up body parts with a dust broom; witnessing a sailor "cut in two" and killed by a broken rescue cord;  salvaging a crashed plane where the pilot had been killed while coming in for a landing; and seeing a soldier's head or soldiers' heads severed on the flight deck.  However, the Board finds that the record contains no evidence corroborating any such claimed stressors. 

The record reflects that the Veteran served on the USS NIMITZ from January 1979 to January 1981, including its third cruise to the Mediterranean, beginning in September 1979.  The record further reflects that the Veteran served on the NIMITZ during Operation Evening Light, where, on April 24, 1980, eight ships took off from the flight deck of the NIMITZ for a secret place in Iran.  However, the record contains no evidence supporting the occurrence of the Veteran's claimed stressors.  In this regard, the Board notes the May 2004 memorandum regarding attempts to verify Veteran's claimed stressors submitted from the VA CURR coordinator reflecting that available records, including Department of Defense records, failed to identify any casualties among the crew of the NIMITZ or from the crew of the Carrier Air Wing EIGHT, which was aboard NIMITZ during the period of September 1979 to May 1980.  The Board also notes the October 2004 CURR response indicating that it had reviewed the 1980 command history submitted by the USS NIMITZ, that the history revealed that the NIMITZ served as the launching platform to the attempted rescue mission of 53 hostages in Iran, but did not mention any aircraft accidents or deaths.

The only evidence of any plane crash or other such accident involving fatalities and injuries are the records indicating that on May 25, 1981, an EA-6B Prowler crash-landed on the flight deck of the NIMITZ, killing 14 crewmen and injuring 45 others.  However, such date is subsequent to the Veteran's first period of service from January 1977 to January 1981, and prior to his second period of service from September 1981 to September 1983; the Veteran was not serving on active duty at the time of the crash. 

Furthermore, again, the Board notes the RO's unsuccessful attempts to verify the Veteran's claimed in-service stressors following his October 2007 claim to reopen, and the February 2008 memorandum from the RO JSSRC coordinator making a formal finding of a lack of information required to corroborate stressors associated with the claim for service connection for PTSD.  The Board again notes that it was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the JSRRC and/or insufficient to allow for meaningful research of the Marine Corps or NARA records, as the Veteran failed to provide the names of the casualties or the units the casualties were assigned to for the incidents, even though such information was solicited from the Veteran, and the Veteran reported having witnessed numerous instances of deaths and severe injury, including to friends.

Under these circumstances, the Board finds that there is there is no corroborating evidence of the Veteran's claimed in-service stressors noted above.  Thus, none of these alleged in-service stressors can provide a basis for the award of service connection for PTSD. 

The only claimed in-service stressor for which there is corroborating evidence is the January [redacted], 1983, automobile accident.  In this regard, again, the record reflects that on January [redacted], 1983, when a deer ran in the path of his Jeep, he tried to avoid hitting it and turned the Jeep over, and, as a result, broke three front teeth, for which he subsequently received dental work.

The Board recognizes that the medical evidence of record contains somewhat conflicting evidence on the question of whether the Veteran has current PTSD related to his in-service stressor of the January [redacted], 1983, automobile accident.  In this regard, Dr. H.'s June 2006 letter and private treatment records dated from June 2006 to June 2010 indicate both a diagnosis of PTSD, and that the Veteran reported his in-service Jeep accident involving a deer and having some of his teeth knocked out.  However, the June 2011 VA examiner concluded that it was less likely than not that the Veteran's PTSD symptoms were a result of his in-service Jeep accident.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

In this case, the Board finds that the most persuasive opinion evidence on the question of whether there exists a medical relationship between current PTSD and the only verified in-service stressor was provided by the VA psychologist who examined the Veteran in October 2010 and provided an addendum opinion following review of the claims file in June 2011.  Significantly, this VA examiner rendered the only opinion of record as to whether PTSD is related to the only verified stressor - the January [redacted], 1983, automobile accident - without regard to any of the other, unverified in-service stressors asserted by the Veteran.  The Board finds this to be particularly significant, given the highly traumatic nature of the unverified stressors - to include seeing a soldier's head severed on the flight deck, witnessing people getting burned and seeing numerous serious injuries and deaths on the flight deck - relative to that of the verified automobile accident, which caused the Veteran to break three of his teeth and lacerate his lower lip. 

Significantly, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current PTSD and the January [redacted], 1983, automobile accident - the Veteran's only verified in-service stressor - and neither the Veteran nor his former representative has presented or identified any such existing medical opinion.

Furthermore, the Board finds that the reasoning of the VA examiner, as reflected in June 2011 addendum opinion, is persuasive and supported by record.  The examiner opined that it was less likely than not that the Veteran's PTSD symptoms were a result of his in-service Jeep accident, based on the discrepancies of various traumatic stressors previously reported by the Veteran and subsequent symptoms and impairment.  The examiner explained that a review of records indicated that the Veteran had often focused his PTSD stressor and subsequent symptoms on events that were unrelated to the Jeep accident.  The record supports the VA examiner's conclusions: prior to his June 2004 written statement, the Veteran never mentioned his in-service Jeep accident as a potential in-service stressor, and no medical evidence prior to Dr. H.'s June 2006 letter notes any such in-service automobile accident.  The previous medical evidence, including the October 2002 VA hospital and follow-up treatment records, and the reports of the June 2003 and July 2003 VA examinations, reflect PTSD diagnoses linked to the Veteran's unverified stressors, and do not mention his in-service automobile accident at all.

Moreover, the VA examiner in June 2011 acknowledged a review of claims file and medical records, while there is no indication that Dr. H. reviewed any such records in rendering a medical opinion in June 2006.  The Board recognizes that a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the fact that the VA examiner reviewed the claims file while Dr. H. did not is particularly significant in this case, as the claims file includes previous medical evidence in which both the Veteran and medical professionals linked the Veteran's PTSD to his unverified stressors, with no mention of the verified stressor of the automobile accident.  In this regard, the VA examiner in June 2011 based his opinion on such discrepancies of the Veteran's variously reported traumatic stressors and subsequent symptoms and impairment, specifically noting that the Veteran had often focused his PTSD stressor and subsequent symptoms on events that were unrelated to the Jeep accident.

By comparison, the June 2006 statement by Dr. H. that the Veteran's PTSD is service connected is a bare conclusion.  The letter reflects that Dr. H. elicited a subjective history from the Veteran, to include his claimed military stressors and current symptoms, and rendered a diagnosis.  The letter does not identify or describe how the Veteran's PTSD is clinically related to any of the claimed stressors, including the verified automobile accident.  Accordingly, the opinion of Dr. H. is of little probative value.  Id. at 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In summary, on the question of whether there exists a link between current PTSD symptoms and the Veteran's sole verified in-service stressor of being in a January [redacted], 1983, automobile accident, the Board finds the opinion of the VA examiner in June 2011 to be more persuasive than any other opinion evidence of record, to include Dr. H.'s opinions in the June 2006 letter and those noted in the private treatment records from June 2006 to September 2010. 

The Board notes the Veteran's argument, advanced in an August 2011 written statement, that the opinions of the October 2010 and June 2011 VA examiner were based solely on speculation.  The Veteran cited the examiner's October 2010 statement that Axis I disorders were mutually aggravating, and that, therefore, he was unable to separate the relationship to each disorder without undo speculation. 

The Board acknowledges that in October 2010, the VA psychologist stated that it was not clear, based on the Veteran's self report, the extent to which the Veteran's Jeep accident contributed to his depressed mood, and that Axis I disorders were mutually aggravating and that, therefore, the examiner was unable to separate the relationship to each disorder without undue speculation.  The examiner further noted at this time that the Veteran endorsed additional stressors during service, including witnessing plane crashes, as well as PTSD symptoms related to these additional stressors, making a clear understanding of the relationship of his endorsed PTSD symptoms to the Jeep accident difficult. 

However, while the opinions reflected in the October 2010 VA examination report do not clearly address the issue of whether there exists a medical relationship between current PTSD and the Veteran's in-service automobile accident, such opinions were clarified by the examining psychologist in the June 2011 addendum.  In that addendum, the VA examiner reiterated that the Veteran endorsed additional stressors during his military service, including witnessing plane crashes and seeing dead bodies and that, in addition, the Veteran endorsed PTSD symptoms related to these additional stressors, making a clear understanding of the relationship of his endorsed PTSD symptoms to the Jeep accident difficult.  However, the VA examiner further explained that, while the evidence did not preclude the Jeep accident from accounting for his reported anxiety symptoms, given the discrepancies on various traumatic stressors and subsequent symptoms and impairment, it was less likely than not that the Veteran's PTSD symptoms were a result of his in-service Jeep accident.  The VA examiner's clarifying June 2011 addendum opinion is not equivocal, and, as discussed above, consistent with and supported by the record, and is, hence,  deemed persuasive.  Thus, the Board finds that the October 2010 VA examiner's ultimate opinion, as reflected in the June 2011 addendum, is adequate and not based solely on speculation, as alleged.

As competent, persuasive opinion evidence indicates that there is not likely a medical relationship between the Veteran's current PTSD and the January [redacted], 1983, automobile accident-the Veteran's only verified in-service stressor-the criterion of 38 C.F.R. § 3.304(f) of a link, established by medical evidence, between current symptoms and the in-service stressor, are not met. 

In addition to the medical evidence discussed above, in adjudicating this claim, the Board has considered the assertions of the Veteran that his PTSD symptoms are, in part, related to his verified January [redacted], 1983, automobile accident.  However, the matter of whether there exists a relationship between PTSD and this in-service stressor is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the criteria for service connection for PTSD are not met, and that, accordingly, the claim on appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


REMAND

In light of points raised in the Appellee's Motion for Remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

As noted above, in Clemons, 23 Vet. App. at 1, the Court held that the Board erred in not considering the scope of a claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, psychiatric diagnoses of record, and other information. 

Although the RO and the Board only adjudicated the matter on appeal as a claim for PTSD (denied in the decision above), as noted in the Appellee's motion, the record reflects psychiatric diagnoses other than PTSD, to include major depression and major depressive disorder.  Thus, consistent with Clemons, the record also raises the matter of service connection for a psychiatric disability other than PTSD, to include major depression and major depressive disorder.  To avoid any prejudice to the Veteran, a remand of this matter is warranted for initial RO consideration of this matter, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Prior to RO adjudication of the matter remaining on appeal, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for psychiatric disability other than PTSD, to include major depression and major depressive disorder, in light of all pertinent evidence and legal authority. 

5.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the Veteran the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


